DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in reply to communication filed on 09/28/2020.
	Claims 2 and 3 have been cancelled. 
	Claims 1, 13 and 19 have been amended. 
	Claims 1, 4-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.




Response to Arguments
	Applicant's arguments filed on 08/28/2020 have been fully considered but they are not persuasive. The Remarks cited that “In rejecting the dual magnetic card and chip card slot as recited in the claims, the Examiner relies on paragraph 81 of Rajamannar, the relevant text of this paragraph states "POS components may include a card reader/chip reader physical interface 1106 for accepting data from cards having magnetic stripes or chips ...." Emphasis added. Rajamannar does not suggest a dual magnetic card and card chip reader slot; rather, Rajamannar suggests one or the other may be used. At no point does Rajamannar suggest how a single slot can handle both magnetic cards and chip cards, which in conventional card readers require to different slots: one for swiping a card, and a second different one for inserting the card with the chip. There is no evidence to suggest that Rajamannar proposed a the functionality for achieving reading magnetic card information and for reading chip information could be housed and accessed from a single slot in the device”. The examiner respectfully disagree as Rajamannar teaches on [0039]; “POS device 100 includes a card reader interface 104 adapted to accept a payment card, and may read information from a magnetic stripe on the card. In one embodiment, a card may be swiped through the reader or inserted and removed from the reader. POS device 100 also includes a chip card reader for reading payment information loaded on to a chip mounted on a card”. It obvious and clear that POS device 100 of Rajamannar has both of features of swiping/inserting cards and a chip reader. It would have been obvious matter of .


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 4-19 are rejected under 35 U.S.C 103 as being unpatentable over Rajamannar (US 2016/0275472 A1, hereinafter “Rajamannar”) in view of Offenberg et al. (US 2015/0248235 A1, hereinafter “Offenberg”).
	Regarding claims 1, 13 and 19. Rajamannar discloses a Point-Of-Sale (POS) device, comprising: 
	at least one touchscreen interface comprising a first circular region (Rajamannar, Fig. 1, [0033]; “POS device 100 has  … Display screen 103 may be a touch screen”. Also, see Fig. 11, [0083]; “POS components may include user interface software (SW) 1102 … User interface software 1102”) and a second circular region (Rajamannar, Fig. 1, [0035]; “POS device 100 also includes control buttons 109, which may be assigned certain functions such as power on, power off, navigate menus, mode switching, etc. POS device 100 includes a stop button 105, a correction button 106 and an OK button 107”. Also, [0031]; “POS device 100 may be manufactured in a variety of shapes other than rectangular, such as but not limited to elliptical”), 
	wherein the first circular region configured to provide a first touch interface associated with processing POS transactions on the POS device (Rajamannar, Fig. 6, “payer presents payment mechanism 602”. [0052-0053]; “step 602 the payer presents a payment mechanism including but not limited to a debit card … the POS device has an electronic total for a dining order displayed on the screen in preparation of accepting payment …  a keypad , 
	a signal dual magnetic card and chip card slot situated on one side of the POS device (Rajamannar, Fig. 11, [0081]; “POS components may include a card reader/chip reader physical interface 1106 for accepting data from cards having magnetic stripes or chips”), wherein the single dual magnetic card and chip card slot comprising a recessed area on the one side of the device to read magnetic cards swiped through the dual magnetic card and chip card slot and a center of the recessed area comprises a deeper recessed area to receive and to read chip cards inserted into the center of the recessed area (Rajamannar, Fig. 1; “a card reader interface 104”, [0039]; “POS device 100 includes a card reader interface 104 adapted to accept a payment card, and may read information from a magnetic stripe on the card. In one embodiment, a card may be swiped through the reader or inserted and removed from the reader. POS device 100 also includes a chip card reader for reading payment information loaded on to a chip mounted on a card. The chip card may be a Europay/MasterCard/Visa (EMV) or a non EMV card without departing from the spirit and scope of the present invention”); 
	It would have been obvious matter of design choice to one of ordinary skill in the art at the time of filing to change the size/shapes of the magnetic card and chip card slots and their recessed area as change relative dimension of these parts would not change the performed functions have done by the magnetic card/chip slots than Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	at least one wireless transceiver for network connectivity to and from the POS device (Rajamannar, Fig. 11, [0081]; “POS components may include a wireless receiver (RX) transmitter (TX) and/or a transceiver (both TX and RX) physical interface 1104 adapted for wireless communication and file transfer including but not limited to Bluetooth.RTM., NFC, wireless USB, RFID, etc”); and
	a processor (Rajamannar, Fig. 2, [0039]; “a microprocessor 201 for processing data”)  configured to process POS transactions on the POS device using the at least one touchscreen interface, the dual magnetic card and chip slot, and the at least one wireless transceiver (Rajamannar, Fig. 2, [0039]; “Microprocessor 201 may support a mini-operating system (OS) and software (SW) 208 providing all required instructions for operation, including but not limited to supporting SW for collecting data from multiple disparate payment mechanisms”. Also, see Fig. 9-10).
	Rajamannar substantially discloses the claimed invention; however, Rajamannar fails to explicitly disclose that the second circular region “is situated along a touchscreen outer perimeter of the at least one touchscreen interface, and surrounding an outer perimeter of the first circular region, configured to provide a second touch interface associated with activating administrative functions of the POS device”. However, Offenberg teaches: is situated along a touchscreen outer perimeter of the at least one touchscreen interface (Offenberg, Fig. 1, [0106]; “circular display 110”. Also, Fig. 2, [0107]; “stack-up 200 of an wearable electronic device … include … a touch-sensitive layer 210”). (Offenberg, [0113]; “in FIG. 2. As another example, the body of the device may take any suitable form factor, such as elliptoid or disc-like as illustrated by the example of FIG. 3A”. Also, [0194]; “A user of the wearable electronic device may interact with the device (including, e.g., a graphical user interface presented on the circular display) by using the outer ring … the outer ring may be touch-sensitive, such that a user's touch on one or more portions of the ring may be detected as an input to the device and interpreted, causing one or more actions to be taken by the device (e.g. within a graphical user interface of the device)”) and surrounding an outer perimeter of the first circular region (Offenberg, See Fig 93A-B), 

    PNG
    media_image1.png
    537
    522
    media_image1.png
    Greyscale

configured to provide a second touch interface associated with activating administrative functions of the POS device (Offenberg, Fig. 1, [0106]; “circular display 110”. Also, Fig. 2, [0107]; “stack-up 200 of an wearable electronic device … include … a touch-sensitive layer 210”). (Offenberg, [0113]; “in FIG. 2. As another example, the body of the device may take any suitable form factor, such as elliptoid or disc-like as illustrated by the example of FIG. 3A”. Also, [0194]; “A user of the wearable electronic device may interact with the device (including, e.g., a graphical user interface presented on the circular display) by using the outer ring … the outer ring may be touch-sensitive, such that a user's touch on one or more portions of the ring may be detected as an input to the device and interpreted, causing one or more actions to be taken by the device (e.g. within a graphical user interface of the device)”); 

	Therefore, it would have been obvious to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to modify Rajamannar to include the second region features of  situating along a touchscreen outer perimeter of the at least one touchscreen interface, and surrounding an outer perimeter of the first circular region, configured to provide a second touch interface associated with activating administrative functions of the POS device, as taught by Offenberg, where this would be performed in order to provide a feedback to the user when the user provides input 
	Regarding claims 4 and 16. The combination of Rajamannar in view of Offenberg disclose the POS device of claim 1 further comprising,
	wherein the processor is further configured to process barcodes and Quick Response (QR) codes. (Rajamannar, [0081]; “POS components may include a bar code scanner or reader physical interface 1105 for reading a QR code or similar scanned code. Also, see [0064]; “a QR code 806 read by a scan operation”)
	Rajamannar substantially discloses the claimed invention; however, Rajamannar fails to explicitly disclose “from images captured by the camera” that captures the barcode image. However, Offenberg teaches:
	from images captured by the camera (Offenberg, Fig. 1, [0106]; “camera module 125 housing a camera”. [0239]; “FIGS. 131A-131D illustrate examples of the device operating in various augmented reality modes described herein, including barcode recognition mode (131A), image recognition mode (131B)”. Also, [0240]; “the camera may operate in specific modes (e.g. OCR, barcode, or visual marker) and recognize only particular items when in such a mode”).

    PNG
    media_image2.png
    416
    152
    media_image2.png
    Greyscale


 
	Regarding claim 5. The combination disclose the POS device of claim 1 further comprising, at least one attachment mechanism for an individual to wear the POS device (Rajamannar,[0036]; “POS device 100 has a relatively small form factor making the device light in weight and easily wearable on any part of a human body, wrapped around the shoulder or the arm, around the hip like a belt, on a wrist like a watch or as a pendant device around the neck, or as an accessory attached to an article of clothing for example. There are other ways the device may be carried by the user”).

	Regarding claim 6. The combination disclose the POS device of claim 5, wherein 
the at least one attachment mechanism is a clip affixed to a back surface of the POS device to clip to clothing of the individual”. However, Offenberg teaches:
	the at least one attachment mechanism is a clip affixed to a back surface of the POS device to clip to clothing of the individual (Offenberg, Fig. 14 A-D, [0130]; “An wearable electronic device may be attached to a band to affix the device to the user … a clip 1415 for affixing to a piece of clothing”).
	Therefore, it would have been obvious to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to modify Rajamannar to include at least one attachment mechanism is a clip affixed to a back surface of the POS device to clip to clothing of the individual, as taught by Offenberg, where this would be performed in order to provide a suitable bands or ways of affixing a device to user, see Offenberg [0130], that will decrease the chances of losing the device or dropping and broke the user device so the device will be more secure.

	Regarding claim 7. The combination disclose the POS device of claim 6, wherein 
	Rajamannar substantially discloses the claimed invention; however, Rajamannar fails to explicitly disclose “the at least one attachment mechanism further includes an appendage that extends from a bottom of the POS device and includes a hole for passing a string or a chain through to wear the POS device around a neck or a waist of the individual”. However, Offenberg teaches:
	the at least one attachment mechanism further includes an appendage that extends from a bottom of the POS device and includes a hole for passing a string or a chain through to wear the POS device around a neck or a waist of the individual (Offenberg, Fig. 14 A-D, [0130]; “An wearable electronic device may be attached to  … a traditional band 1405 that can be worn around  … waist … a necklace or bracelet 1420 configuration, as illustrated by way of example in FIG. 14C; a keychain 1425 or other accessory configuration to secure the device …  or any other suitable configuration”).
	Therefore, it would have been obvious to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to modify Rajamannar to include at least one attachment mechanism further includes an appendage that extends from a bottom of the POS device and includes a hole for passing a string or a chain through to wear the POS device around a neck or a waist of the individual, as taught by Offenberg, which is considered to be a use of known teaching to improve a similar device in order to provide mobile terminal where the service provider can remotely initiate a transaction without the need to wait in long lines, which will increase customer satisfaction and provide the terminal with multiple wearing attachment depending on the provider user preference for more comfortable wearing styles to make sure the provider user will not to lose his device.  
 disclose The POS device of claim 1 further comprising, a Near Filed Communication (NFC) transceiver. (Rajamannar, [0039]; “POS device 100 may be configured to accept payment from contactless credit, debit, prepaid cards and other forms of payment using near field communication (NFC) or radio frequency identification (RFID)”).

	Regarding claim 9. The combination disclose the POS device of claim 1 further comprising, one or more of: an audio port (Rajamannar, [0051]; “POS device 100 may include an audio jack for a headset”), and a speaker (Rajamannar, [0048]; “Components may include sound and speaker devices 207 for playing sound notifications and messages”). 
	Rajamannar substantially discloses the claimed invention; however, Rajamannar fails to explicitly disclose “a microphone”. However, Offenberg teaches: a microphone, (Offenberg, [0149]; “one or more microphones for detecting e.g. speech of a user”).
	Therefore, it would have been obvious to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to modify Rajamannar to include a microphone, as taught by Offenberg, where this would be performed in order to provide mobile terminal with an ability of determine the context of the device with voice input feature to finish a customer transaction remotely without the need to wait in long lines, which will increase customer satisfaction.    
 disclose The POS device of claim 1 further comprising, 
	Rajamannar substantially discloses the claimed invention; however, Rajamannar fails to explicitly disclose “a Global Positioning Satellite (GPS) receiver”. However, Offenberg teaches:
	a Global Positioning Satellite (GPS) receiver (Offenberg, [0149]; “sensors may include one or more inertial sensors … such as … a GPS”).
	Therefore, it would have been obvious to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to modify Rajamannar to include a Global Positioning Satellite (GPS) receiver, as taught by Offenberg, where this would be performed in order to change the face of display device to a face associate with the user location as needed depending on the device’s GPS information. See Offenberg [0225]. 

	Regarding claim 11. The combination disclose the POS device of claim 1 further comprising, 
	Rajamannar substantially discloses the claimed invention; however, Rajamannar fails to explicitly disclose “a gyroscope”. However, Offenberg teaches:
	a gyroscope (Offenberg, [0269]; “text input may include interaction with or activation of any suitable element of a device, such as … a gyroscope”).


	Regarding claim 12. The combination disclose the POS device of claim 1, wherein 
	Rajamannar substantially discloses the claimed invention; however, Rajamannar fails to explicitly disclose “an outer shell of the POS device is a circle with a diameter and a width”. However, Offenberg teaches: an outer shell of the POS device is a circle with a diameter (Fig. 5F) and a width (Fig. 3E). (Offenberg, [0120] FIG. 5F illustrates an example physical arrangement and sizing of a display of a device” e.g. “D4”. Also, see Fig. 4). 

    PNG
    media_image3.png
    472
    498
    media_image3.png
    Greyscale

approximately three inches” and “approximately an inch”. Offenberng disclosed the diameter and width of a circular device as explained above with different measurement limits, which shows that the approximately three inches and approximately an inch is an equivalent structure known in the art. Therefore, because these two measurements, dimeter and width, were art-recognized equivalents at the time the invention was made, one ordinary skill in the art would have found it obvious to substitute for the approximately three inches and approximately an inch into the wearable display device of Offenberng. See MPEP 2144.06. 
	Also, it would have been obvious matter of design choice to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to change the circle dimeter of Offenberng to specify “approximately three inches”, and Offenberng’s width to be “approximately an inch” as the change of the dimeter/width sizes  do not produce unexpected results more than the function and use of Offenberng circle device. See MPEP 2144.04 (IV) (A).
	Therefore, it would have been obvious to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to modify Rajamannar to include  as taught by Offenberg, where this would be performed in order to provide the device with input on any suitable display of any suitable device using any suitable means including interaction with or activation or any suitable element of the device. See Offenberg [0269].

	Regarding claim 14. The combination disclose the POS device of claim 13 further comprising, a first attachment mechanism centered on the back surface and a second attachment mechanism extending off a portion of the side surface, wherein the first and second attachment mechanisms are adapted to permit the POS device to be worn on clothing of an individual or a neck of the individual. All limitations as recited in claim (14) have been analyzed and rejected with respect to claims 5-7 (See claims rejection supra). Therefore, claim 14 is rejected under the same rationale used to reject claims 5-7.

	Regarding claim 15. The combination disclose the POS device of claim 13 further comprising, a wireless transceiver, wherein the processor is further configured to interact with the wireless transceiver for network connectivity of the POS device to a second device during the POS transactions. All limitations as recited in claim (15) have been analyzed and rejected with respect to claim 1. (See claims rejection supra). Therefore, claim 15 is rejected under the same rationale used to reject claim 1.
 The combination disclose the POS device of claim 13 further comprising a Universal Serial Bus (USB) port configured to: supply Direct Current (DC) power to the POS device, charge a battery of the POS device, and establish communication with at least one second device. (Rajamannar, Fig. 3; “USB 307”, [0052]; “POS device 100 includes a USB interface adapted to accept a USB cable for connecting the POS terminal to a host system to read and write encrypted data, or to be charged”).

	Regarding claim 18. The combination disclose the POS device of claim 13 further comprising one or more of: a Near Field Communication (NFC) transceiver, a speaker, a microphone, an audio port, a gyroscope, and a Global Positioning Satellite (GPS) receiver. All limitations as recited in claim (18) have been analyzed and rejected with respect to claim 8-11. (See claims rejection supra). Therefore, claim 18 is rejected under the same rationale used to reject claims 8-11.

	Claim 20 is rejected under 35 U.S.C 103 as being unpatentable over Rajamannar in view of Offenberg further in view of Hicks et al. (US 20140249944 A1, hereinafter “Hicks”).

 The combination disclose the method of claim 19 further comprising, providing mechanism for: attaching the device to be worn by an individual, (See claims 5-7 rejection supra) and
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “docketing the POS device into a docketing station”. However, Hicks teaches:
	 docketing the POS device into a docketing station (Hicks, [0094]; “The upper receiver is capable of being removed from the wearable mobile scanner system and attached to other mobile scanner devices and also docked on a fixed POS workstation that are constructed and programmed to operate under the same or interpretable operating system … the mobile tablet device (upper receiver)”).
	Therefore, it would have been obvious to one of ordinary skill in the wearable, interactive POS terminal art at the time of filing to modify Rajamannar to include docketing the POS device into a docketing station, as taught by Hicks, where this would be performed in order to provide multiple modes for using the wearable device as needed by the provider preference and location, which will increase the provider satisfactory about using the terminal as portable and/or fixed terminal as needed. 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/AVIA SALMAN/Examiner, Art Unit 3687    

/PETER LUDWIG/Primary Examiner, Art Unit 3687